Luke, J.
This case arose by reason of a suit on an open account and a general denial by the defendant of the indebtedness alleged. There was sharp conflict in the testimony of the parties. The jury heard the evidence and believed the testimony of the plaintiff and his witnesses, and found the verdict in favor of him. There being evidence to authorize this verdict, and the verdict having the approval of the trial judge, this court could not set aside the judgment overruling the motion for a new trial.
In the approval of the amended motion for a new trial the judge certified that the part of his charge upon which error was assigned in one of the grounds of the motion “was given in response to request of the defendant.” The defendant will not be heard to complain of a charge which he requests. When the charge of the court is read in its entirety, and in view of the request to charge, the other excerpt complained of is not error. For no reason assigned was it error to overrule the motion for a new trial.

cJudgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.